Citation Nr: 1421910	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  12-36 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for prostate cancer, status post radical retropubic prostatectomy with erectile dysfunction (ED).

2.  Special monthly compensation based on loss of use of a creative organ.

3.  Entitlement to a temporary total evaluation based on treatment for a service-connected disability requiring surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty from May 1956 to December 1959, and from January 1961 to September 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In his appeal (VA Form 9), received in December 2012, the Veteran indicated that he desired a hearing before a Veterans Law Judge.  The Veteran was subsequently scheduled for a videoconference hearing in December 2013, however, he filed a motion to reschedule his hearing, which was granted.  In January 2014, he was notified that he was scheduled for a videoconference hearing on February 13, 2014.  However, the Veteran subsequently indicated that he did not desire a hearing.  Accordingly, the Board will proceed.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2010, the RO determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for prostate cancer, status post radical retropubic prostatectomy with erectile dysfunction, denied a claim for special monthly compensation (SMC) based on loss of use of a creative organ, and denied a claim for a temporary total evaluation (TTE) based on treatment for a service-connected disability requiring surgery.  The Veteran perfected a timely appeal as to all issues.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013). 

A fax, dated in February 2014, sent from a VA employee at the Seattle RO to the Board's hearing branch, notes, "[The Veteran] stated that he would like to withdraw his appeal; see attachment."   

In an attached "report of general information" (VA Form 27-0820), dated in February 2014, it was noted that the Veteran had been telephoned to reschedule his hearing, and that, "[H]e stated that he would like to withdraw his appeal."  

The report goes on to note, "I explained that we need this information in writing and provided our fax number for his convenience."  

Under 38 C.F.R. § 20.204 (2013), in order to withdraw an appeal, the Veteran or his representative must state an intent to withdraw an issue from appeal in writing with specificity.  

In this case, the criteria as set forth in 38 C.F.R. § 20.204 have not been met.  Specifically, the Veteran or his representative has not submitted a written statement of intent to withdraw any of the issues from appeal.  Accordingly, the Board finds that all of the issues addressed in the December 2012 Statement of the Case remain on appeal.  Under the circumstances, on remand, the Veteran should be asked to clarify, in writing, whether or not he wants to withdraw the claims on appeal.  Id.

On remand, if the Veteran indicates that he does not desire to withdraw his claims, he should be sent a corrective VCAA notice, followed by all appropriate development (see below).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to clarify, in writing, whether or not he wants to withdraw the claims on appeal.  

2.  If the Veteran does not respond, or if he indicates that he wants to continue with his appeal, provide the Veteran with complete notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), specifically include the Special Operations Unit Development paragraph of VA Fast Letter 09-52 (December 9, 2009).  

A copy of this notice letter should be associated with the Veteran's VA claims file.

3.  Should any new and significant information be received in response to the VCAA letter, attempt to verify the Veteran's involvement in Operation Argus, followed by all appropriate development for claims based on exposure to ionizing radiation.  See 38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2013).  

4.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



